Citation Nr: 0410231	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from August 1944 to 
November 1945 and service in the Regular Philippine Army from 
November 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.

A motion for advancement on the docket was granted on April 15, 
2004. 


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died on 
November [redacted], 1989 due to cerebral hemorrhage, left, secondary to 
hypertensive and arteriosclerotic vascular disease.  

2.  At the time of the veteran's death, service connection was not 
in effect for any 
disability.

3.  There is no medical evidence to support that the veteran's 
cause of death is related in any way to his period of service.  


CONCLUSION OF LAW

A disorder causing or contributing to the veteran's death, 
including cerebral hemorrhage, left, secondary to hypertensive and 
arteriosclerotic vascular disease, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2003). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  VA is required to provide 
the claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is to 
be provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the VCAA 
has been met. In this regard, the Board notes that in 
correspondence dated in October 2002, the RO advised the appellant 
of the VCAA and VA's duties under the VCAA.  The RO also advised 
the appellant of the delegation of responsibility between VA and 
the appellant in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was to be 
provided by the appellant and which portion VA would attempt to 
obtain on behalf of the appellant.  Quartuccio, 16 Vet. App. at 
187.  

There was no specific request for the appellant to provide any 
evidence in the appellant's possession that pertained to the 
claim, or similar request to the effect that the appellant give VA 
everything she had that pertained to her claim.  38 C.F.R. § 3.159 
(b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, the RO asked the appellant for all the information 
and evidence necessary to substantiate the claim.  In particular, 
the RO asked the appellant to ask Dr. I.J. to provide her bases, 
reason, and rationale for identifying the cause of the veteran's 
death.  The RO also instructed the appellant to ask Dr. I.J. to 
submit medical records of treatment of the "veteran's death 
causing condition(s)."  The RO offered to assist the appellant in 
obtaining the requested medical records.  Having done this, the 
Board notes that a generalized request for any other evidence 
pertaining to the claim would have been superfluous and unlikely 
to lead to the submission of additional pertinent evidence.  
Therefore, it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for "any 
evidence in the claimant's possession that pertains to the claim" 
in the notice appears not to have harmed the appellant, and it 
would be legally proper to render a decision in the case without 
further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes that the 
RO provided the appellant with a copy of the May 2003 rating 
decision and the September 2003 Statement of the Case (SOC) issued 
by a Decision Review Officer, which together provided the 
appellant with notice as to the evidence needed to substantiate 
her claim and the reasons the claim was denied.  The SOC provided 
the appellant with notice of the law and regulations pertinent to 
her claim, including the law and implementing regulations of the 
VCAA.  Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
requested from the appellant information and evidence necessary to 
substantiate her claim and the RO offered its assistance as 
previously discussed.  The RO verified the veteran's period of 
service.  The appellant has not made the RO or the Board aware of 
any other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts pertinent 
to her claim.  Accordingly, the Board will proceed with appellate 
review. 



The appellant maintains that her husband's death was caused by his 
period of service and that she is entitled, therefore, to service 
connection for the cause of his death.  She specifically points to 
the hardships of service and difficulties of being a guerrilla and 
prisoner of war as having attributed to the development of the 
veteran's disorder that ultimately caused his death.

In April 2003, the National Personnel Records Center (NPRC) 
certified that the veteran had recognized guerrilla service from 
August 1944 to November 1945 and service in the Regular Philippine 
Army from November 1945 to May 1946.  Thus, the periods the 
veteran reportedly spent as a prisoner of war from September 1942 
to January 1943 and March 1944 to August 1944, noted in his 
Affidavit for Philippine Army Personnel, is not recognized for VA 
benefits purposes.  

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a)(2003).  For a service-
connected disability to be the principal (primary) cause of death, 
it must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related thereto.  38 
C.F.R. § 3.312 (b)(2003).  For a service-connected disability to 
constitute a contributory cause of death, it must contribute 
substantially or materially to death, combine to cause death, and 
aid or lend assistance to the production of death.  38 C.F.R. § 
3.312 (c)(2003).  It is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).  
Service connection may also be allowed on a presumptive basis for 
certain disabilities, including hypertension, arteriosclerosis, 
and brain hemorrhage, if the disability becomes manifest to a 
compensable degree within one year after the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

The Board notes that during the veteran's lifetime, service 
connection was not in effect for any disorder.  

The Board observes that there is nothing to substantiate the 
appellant's statements and nothing of record that otherwise 
suggests or tends to suggest that the veteran's death was in any 
way related to his service.  The veteran's Affidavit for 
Philippine Army Personnel executed in November 1945 shows that he 
reported that he sustained a scar to his left forehead on March 4, 
1944.  The veteran's Affidavit for Philippine Army Personnel 
executed in April 1946 shows that he reported that he did not 
sustain any wounds or illnesses.  There is no evidence coincident 
with service that relates to a disability manifested by 
hypertension, arteriosclerosis, and cerebral hemorrhage.

Moreover, there is no medical evidence dated within a year of the 
veteran's separation from service, or any evidence following 
service at anytime that tends to show a causal relationship 
between the veteran's death and his period of active service.  The 
only evidence other than the death certificate that pertains to 
the veteran's death is a March 2002 Medical Certificate by Dr. 
I.J. of Javonillo Hospital in which it is noted that Dr. I.J. 
treated the veteran on November 22, 1989.  Dr. I.J. reported that 
the veteran had a history of hypertension.  Dr. I.J. indicated 
that the veteran suddenly lost consciousness and became comatose 
for several days.  Dr. I.J. noted that based on the clinical signs 
and symptoms, the cause of the veteran's death was cerebral 
hemorrhage secondary to hypertensive and arteriosclerotic vascular 
disease.  Dr. I.J. advised that the veteran's original records 
were unavailable and that the data she provided was based on the 
death certificate she signed and from her memory.  In a May 2002 
Medical Certificate, Dr. I.J. reported that the veteran was 
treated from November 22, 1989 to November 25, 1989 for cerebral 
hemorrhage, left, secondary to hypertensive and arteriosclerotic 
vascular disease.  Dr. I.J. noted that the veteran was brought 
home in serious condition and he subsequently died on November [redacted], 
1989.  The physician offered nothing with respect to the veteran's 
post-service disability and his period of service.

Thus, there is no evidence associated with the veteran's claims 
folder to substantiate service connection for the cause of his 
death.  As noted above, the veteran's service records are silent 
for any pertinent notations, complaints, or diagnoses associated 
with cerebral hemorrhage, hypertension, and arteriosclerotic 
vascular disease.  Furthermore, the appellant has not submitted 
any medical evidence tending to show any other linkage between the 
disease that was determined to have caused the veteran's death and 
his period of service.

The Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Because the appellant is not a medical expert, her 
assertions of a relationship between the veteran's cerebral 
hemorrhage, hypertension, and arteriosclerotic vascular disease, 
cannot constitute competent evidence of such a relationship.  
Accordingly, service connection for the cause of the veteran's 
death may not be established on the basis of the current evidence 
of record.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the claim 
must be denied.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



